Citation Nr: 1538666	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as lower back).

2.  Entitlement to service connection for a cervical spine disability (claimed as upper back).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from September 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In March 2011, the Veteran requested a hearing before a Veterans Law Judge.  In June and July 2015, the Veteran withdrew his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran has asserted that while in service he injured his cervical and lumbar spine.  He stated that he has had continued treatment for these injuries since service.  Thus, the low standard for the provision of a VA examination is met.  The Veteran has not been afforded a VA examination.  Upon remand, he should be afforded a VA examination to determine if his current neck and back disabilities are related to service.  Additionally, he should again be given the opportunity to submit any relevant treatment records pertaining to his claimed neck and back disabilities.  

Moreover, a review of the record reflects there may be missing service treatment records.  The RO obtained records from the Veteran's last period of service; however, the records in the claims file do not include service treatment records for the Veteran's first period of service from June 1981 to June 1984.  These records are clearly relevant and should be obtained.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Secure all service treatment records, including but not limited to any records for the period of service from June 1981 until June 1984, through official channels or from any other appropriate source.  These records should be associated with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Contact the Veteran and request that he identify any treatment for his claimed disabilities, and that he provide a release enabling VA to obtain them.  If records are identified and appropriate releases are obtained, VA should obtain the records on behalf of the Veteran.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be informed of VA's inability to obtain the records.  Alternately, he may submit the records himself.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA medical examination to determine the nature and etiology of any current neck and back disabilities.  The Veteran's claims file must be provided to the examiner for review in connection with this examination.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50 percent or better probability) any neck and back disability identified on examination is causally related to the Veteran's active service or any incident therein.  

4.  Then readjudicate the issues on appeal.  If any benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



